Appeal by the employer and insurance carrier from an award to the Special Fund, there being no surviving dependents of the decedent. Appellants contend that the death of decedent, who was drowned while attempting to seek a place of safety from the effects of a hurricane, was not due to an accidental injury arising out of and in the course of his employment, but was due to an act of God. There is evidence to sustain the finding that decedent’s employment took him within a zone of special danger. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ.